Citation Nr: 0912442	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  05-28 871	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUES

1. Entitlement to service connection for ulcer disease. 

2. Entitlement to service connection for a respiratory 
disease. 

3. Entitlement to service connection for a prostate disease. 

4. Entitlement to service connection for colitis.  

5. Entitlement to service connection for residuals of a back 
injury. 

6. Entitlement to service connection for scars of the scalp. 

7. Entitlement to service connection for dermatitis 
exfoliativa of the face. 


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1962 to May 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2003 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2005, the Veteran withdrew his request for a 
hearing before the Board. 38 C.F.R. § 20.702(e). 


FINDINGS OF FACT

1. Ulcer disease is not currently shown.  

2. A respiratory disease, chronic obstructive pulmonary 
disease, was not affirmatively shown to have been present 
during service; a respiratory disability, chronic obstructive 
pulmonary disease, first diagnosed after service is unrelated 
to a disease, injury, or event of service origin. 

3. Prostate disease is not currently shown. 

4. Colitis was not affirmatively shown to have been present 
during service; colitis first diagnosed after service is 
unrelated to a disease, injury, or event of service origin; 

5. Chronic residuals of a back injury are not currently 
shown. 

6. Scars of the scalp were not affirmatively shown to have 
been present during service; and any current scars of the 
scalp are unrelated to a disease, injury, or event of service 
origin. 

7. Dermatitis exfoliativa of the face was not affirmatively 
shown to have been present during service; dermatitis 
exfoliativa of the face first diagnosed after service is 
unrelated to a disease, injury, or event of service origin.  


CONCLUSIONS OF LAW

1. Ulcer disease was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008). 

2. A respiratory disease, chronic obstructive pulmonary 
disease, was not incurred in or aggravated by active. 38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008). 

3. A prostate disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008). 

4. Colitis was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008). 

5. Residuals of a back injury were not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008). 

6. Scars of the scalp was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008). 

7. Dermatitis exfoliativa of the face was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008). 



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in September 2003.  The notice included the type of evidence 
needed to substantiate the claims of service connection, that 
is: evidence of current disability; evidence of an injury or 
disease or event, causing an injury or disease, during 
service; and evidence of a relationship between the current 
disability and the injury or disease or event, causing an 
injury or disease, during service.  



The Veteran was notified that VA would obtain service 
treatment records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any records of a 
non-Federal agency on his behalf.  The notice included the 
provision for the effective date of a claim.  and for the 
degree of disability assignable. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim, except for the 
degree of disability assignable).  

To the extent that the VCAA notice, pertaining to the degree 
of disability assignable, was not provided, as the claims are 
denied, no disability rating can be assigned as a matter of 
law and therefore there is no possibility of any prejudice to 
the Veteran with respect to this limited VCAA content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The RO has obtained the service treatment 
records, VA records, and private medical records.  

On the claim of service connection for a respiratory disease, 
chronic obstructive pulmonary disease, a VA medical 
examination under 38 C.F.R. § 3.159(c)(4) is not required in 
the absence of evidence that chronic obstructive pulmonary 
disease may be associated with an established event, injury, 
or disease in service. 

On the claims of service connection for ulcer disease (no 
current diagnosis), a prostate disease (no current 
diagnosis), colitis (no recurrent symptoms), chronic 
residuals of a back injury (no current diagnosis or recurrent 
symptoms, scars of the scalp (no established event or injury 
in service), and dermatitis exfoliativa of the face (no 
established event or injury or disease in service), a VA 
medical examination under 38 C.F.R. § 3.159(c)(4) is not 
required in the absence of either a current diagnosis or 
evidence of persistent or recurrent symptoms or an 
established event or injury or disease in service. 

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service treatment records show that in June and July 1963 
the Veteran complained of continuous low back pain for about 
three or four weeks.  He felt that he hurt his back lifting a 
foot locker.  The pain was in the right lumbosacral area.  
The impression was a mild back strain. 

In August 1963, the Veteran was involved in a vehicle 
accident and he complained of right shoulder and right hip 
pain.  The diagnoses were multiple contusions and abrasions 
of the right shoulder.  

In January 1964, the Veteran complained of a cold and of 
shortness of breath.  The pertinent finding was an upper 
respiratory infection. 



On separation examination, the Veteran denied asthma or 
shortness of breath or a chronic cough, frequent indigestion 
or stomach trouble, frequent or painful urination, rectal or 
intestinal trouble, or painful joints.  On physical 
examination, the stomach and viscera, the lungs and chest, 
the genitourinary system, the anal and rectal evaluations, 
and the evaluations of the spine, scalp, and skin were 
normal.  A chest X-ray was normal.  None of the claimed 
disabilities was listed as a defect of diagnoses. 

After service, private medical records show that in June 2004 
the Veteran had chronic airway obstruction by pulmonary 
function testing.  The impression was dyspnea on the basis of 
severe chronic airway obstruction (chronic obstructive 
pulmonary disease).  

In July 2005, a private physician reported that the Veteran 
had several health problems, including chronic obstructive 
pulmonary disease, colitis, back pain, and dermatitis, 
involving the face.  

In May 2006, a private physician reported that since March 
2003 the Veteran had chronic obstructive pulmonary disease 
and colitis.  

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).



For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

Ulcer Disease and Prostate Disease 

On the basis of the service treatment records, neither ulcer 
disease nor a prostate disease was affirmatively shown to 
have been present during service to establish service 
connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 
3.303(a). 

As for the Veteran's claim that he has ulcer disease and a 
prostate disease, neither ulcer disease nor a prostate 
disease is a condition under case law that has been found to 
be capable of lay observation, and the determination as to 
the presence or diagnosis of such a disability therefore is 
medical in nature.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where, as here, there are questions of medical diagnoses, not 
capable of lay observation, competent medical evidence is 
required to substantiate the claims. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159.  As a lay person, the Veteran is not qualified 
through education, training, and expertise to offer a medical 
diagnosis of either ulcer disease or prostate disease.  For 
this reason, the Board rejects the Veteran's statements as 
competent evidence to substantiate the claims.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only competent independent medical 
evidence to support its findings as to questions of medical 
diagnoses, not capable of lay observation, and as there is no 
competent medical evidence of a current ulcer disease or of a 
prostate disease, and in the absence of such evidence, there 
can be no valid claims for service connection, Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), the preponderance of 
the evidence is against the claims and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 

A Respiratory Disease 

On the basis of the service treatment records, a respiratory 
disease, chronic obstructive pulmonary disease, was not 
affirmatively shown to have been present during service to 
establish service connection under 38 U.S.C.A. §§ 1110, 1131 
and 38 C.F.R. § 3.303(a). 

The service treatment records do show that in January 1964 
the Veteran complained of a cold and of shortness of breath, 
and the pertinent finding was an upper respiratory infection. 

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify a 
respiratory disease, chronic obstructive pulmonary disease, 
and sufficient observation to establish chronicity during 
service, and as chronicity in service is not adequately 
supported by the service treatment records, as there was a 
single, isolated finding of an upper respiratory infection, 
then a showing of continuity of symptomatology after service 
is required to support the claim.

After service, private medical records show that since 2003 
the Veteran has been diagnosed with chronic obstructive 
pulmonary disease.  The absence of evidence of continuity of 
respiratory symptoms from 1965 to 2003 interrupts continuity 
and is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.). 

As there is a single entry and normal lungs and chest at 
separation, including the Veteran's denial of asthma, 
shortness of breath, or chronic cough, as there is a lack of 
documented symptoms of a respiratory disease for more than 35 
years after service, and as the Veteran has not asserted 
continuity, the Boards finds that continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is not shown.  For 
this reason, the preponderance of the evidence is against the 
claim of service connection for a respiratory disease, 
chronic obstructive pulmonary disease, on the basis of 
continuity of symptomatology. 

As for the Veteran's statements, suggesting the presence of a 
respiratory disease in service and linking the respiratory 
disease, chronic obstructive pulmonary disease, to service, a 
respiratory disease, chronic obstructive pulmonary disease, 
is not a condition under case law that has been found to be 
capable of lay observation, and the determination as to the 
presence or diagnosis of such a disability therefore is 
medical in nature.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).



Where, as here, there are questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, 
that is, an association between the current respiratory 
disease, chronic obstructive pulmonary disease, and an 
injury, disease, or event of service origin, where a lay 
assertion of medical causation is not competent medical 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159.  As a lay person, the Veteran is not qualified 
through education, training, and expertise to offer a medical 
diagnosis on a condition not capable of lay observation, or a 
medical causation, where a lay assertion of medical causation 
is not competent medical evidence.  For this reason, the 
Board rejects the Veteran's statements as competent evidence 
to substantiate the claim.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its findings as to questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, where a lay assertion of medical causation is not 
competent medical evidence, and as there is no competent 
medical evidence of a respiratory disease, chronic 
obstructive pulmonary disease, in service, and no competent 
medical evidence that a respiratory disease, chronic 
obstructive pulmonary disease, is associated with an injury, 
disease, or event of service origin, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Colitis 

On the basis of the service treatment records, colitis was 
not affirmatively shown to have been present during service 
to establish service connection under 38 U.S.C.A. §§ 1110, 
1131 and 38 C.F.R. § 3.303(a). 



And as there is no competent evidence either contemporaneous 
with or after service that colitis was otherwise noted, that 
is, observed during service, the principles of service 
connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

After service, colitis was first diagnosed in 2003, more than 
35 years after service.  As for service connection for 
colitis based on the initial diagnosis after service under 38 
C.F.R. § 3.303(d), colitis is not a condition under case law 
that has been found to be capable of lay observation and the 
determination as to the presence of colitis, therefore, is 
medical in nature, that is, not capable of lay observation, 
and competent medical evidence is needed to substantiate the 
claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

And there is no competent medical evidence that colitis had 
onset during service or that colitis was due to an injury, 
disease, or event of service origin.

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer a medical 
diagnosis on a condition not capable of lay observation, or a 
medical causation, where a lay assertion of medical causation 
is not competent medical evidence.  For this reason, the 
Board rejects the Veteran's statements as competent evidence 
to substantiate the claim.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its findings as to questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, where a lay assertion of medical causation is not 
competent medical evidence, and as there is no competent 
medical evidence of colitis in service, and no competent 
medical evidence that colitis is associated with an injury, 
disease, or event of service origin, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Residuals of Back Injury 

On the basis of the service treatment records residuals of 
back injury were not affirmatively shown to have been present 
during service, and service connection under 38 U.S.C.A. 
§§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not established.

The Veteran asserts that he suffered a back injury in a 
vehicle accident in service.  The service treatment records 
do show that in August 1963 the Veteran was involved in a 
vehicle accident and he complained of right shoulder and 
right hip pain.  The diagnoses were multiple contusions and 
abrasions of the right shoulder.  

Although there is no record of a back complaint, the Veteran 
is competent to describe symptoms of an injury.  Layno v. 
Brown, 6 Vet. App. 465, 470-71 (1994) (Lay testimony is 
competent evidence insofar as it relates to symptoms of an 
injury or illness.).  

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify 
residuals of a back disability and sufficient observation to 
establish chronicity during service, and as chronicity in 
service is not adequately supported by the service treatment 
records, then a showing of continuity of symptomatology after 
service is required to support the claim. 

The Board, as fact finder, must determine the probative value 
or weight of the Veteran's statements, in deciding whether 
there is continuity of symptomatology.

After service, the evidence against continuity of 
symptomatology shows that back pain was first diagnosed in 
2003, more than 35 years after service.  The absence of 
evidence of continuity of back symptoms from 1965 to 2003 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  Also on 
separation examination, the Veteran denied painful joints, 
the evaluation of the spine was normal, and no back 
abnormality was listed as a defect or diagnosis.  

In balancing the lay evidence of the Veteran's statements 
against the absence of medical evidence of continuity of 
symptomatology, the Board finds that the evidence against 
continuity is more credible than the Veteran's statements of 
continuity.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (absence of medical documentation may go to the 
credibility and weight of veteran's testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible).  The Board is not holding that 
corroboration by medical evidence is required, but the Board 
can weigh the absence of medical evidence against the lay 
evidence of record.  Buchanan v. Nicholson, 451 F3d 1331 
(2006). 
As the record contradicts the Veteran's assertions of a 
chronic back problem, as a residual of an injury in service, 
the Veteran's assertions are not credible.  For these 
reasons, the preponderance of the evidence is against the 
claim of service connection for residuals of back injury 
based on continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).

On the question of whether service connection for residuals 
of a back injury may be granted on the basis that the injury 
was first diagnosed after service, considering all the 
evidence, including that pertinent to service under 38 C.F.R. 
§ 3.303(d), after service back pain was first diagnosed in 
2003.  



A back injury is not a condition under case law that has been 
found to be capable of lay observation and the determination 
as to the presence of a back injury, therefore, is medical in 
nature, that is, not capable of lay observation, and 
competent medical evidence is needed to substantiate the 
claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

And there is no competent medical evidence of chronic 
residuals of a back injury that had onset during service or 
that the current back pain is due to an injury or event of 
service origin.  At best, there is back pain without 
underlying pathology.  Pain cannot be compensable without an 
in-service injury to which the pain can be connected by 
competent evidence.  Such a "pain alone" claim must fail when 
there is no sufficient showing that pain derives from an in-
service injury.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer a medical 
diagnosis on a condition not capable of lay observation, or a 
medical causation, that is, an association between the 
current back pain and an injury or event of service origin, 
where a lay assertion of medical causation is not competent 
medical evidence.  For this reason, the Board rejects the 
Veteran's statements as competent evidence to substantiate 
the claim.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

As the preponderance of the evidence is against the claim, 
there is no approximate balance of positive and negative 
evidence and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b). 

Scars of the Scalp and Dermatitis Exfoliativa of the Face 

On the basis of the service treatment records, neither scars 
of the scalp nor dermatitis exfoliativa of the face was 
affirmatively shown to have been present during service to 
establish service connection under 38 U.S.C.A. §§ 1110, 1131 
and 38 C.F.R. § 3.303(a).

And as there is no competent evidence either contemporaneous 
with or after service of either scars of the scalp or 
dermatitis exfoliativa of the face that was noted, that is, 
observed during service, the principles of service connection 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 
Vet. App. 488, 495-96 (1997). 

As for service connection based on the initial diagnosis of a 
skin condition after service under 38 C.F.R. § 3.303(d), a 
skin condition is a condition under case law, where lay 
observation has been found to be competent as to the presence 
of the disability.  McCartt v. West, 12 Vet. App. 164 (1999).

Although the Veteran is competent to describe scars of the 
scalp and facial dermatitis, which are capable of lay 
observation, where as here the determinative issue involves 
questions of medical causation, that is, whether either scars 
of the scalp or the facial dermatitis is related to an injury 
or disease or event of service origin, where a lay assertion 
of medical causation is not competent medical evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claims.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer an opinion on medical causation.  38 
C.F.R. § 3.159. 



As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  For this reason, the Board rejects the 
Veteran's statements as competent evidence to substantiate 
the claims of service connection.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its findings as to questions, involving medical 
causation, where a lay assertion of medical causation is not 
competent medical evidence, and as there is no favorable 
medical evidence of record to support the claims, and in the 
absence of a possible association with service, a VA 
examination is not warranted under 38 C.F.R. § 3.159(c)(4), 
and the preponderance of the evidence is against the claims 
of service connection for scars of the scalp and dermatitis 
exfoliativa of the face under 38 C.F.R. § 3.303(d) and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for ulcer disease is denied.  Service 
connection for a respiratory disease, chronic obstructive 
pulmonary disease, is denied.  Service connection for a 
prostate disease is denied.  Service connection for colitis 
is denied.  Service connection for residuals of a back injury 
is denied.  Service connection for scars of the scalp is 
denied.  Service connection for dermatitis exfoliativa of the 
face is denied. 


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


